Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 In the Interest of J.R. aka J.R., a Child            Appeal from the County Court at Law No. 2
                                                      of Gregg County, Texas (Tr. Ct. No. 2016-
 No. 06-18-00002-CV                                   2373-CCL2).        Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
                                                      Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.


                                                     RENDERED MARCH 22, 2018
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk